COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-16-00411-CV


IN THE INTEREST OF N.W., A
CHILD




                                      ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 323-101301-15

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      On October 31, 2016, Appellant W.G.W. filed a notice of appeal asking

that she be reunited with her minor daughter.2         We then sent Appellant a

jurisdiction letter, referencing the fact that the “Final Order in Suit Affecting the
      1
       See Tex. R. App. P. 47.4.
      2
        We refer to Appellant by her initials to protect the identity of her minor
daughter. See Tex. Fam. Code Ann. § 109.002(d) (West 2014); Tex. R. App. P.
9.8(b).
Parent-Child Relationship” was entered on November 18, 2015, and expressing

our concern that it appeared we lacked jurisdiction over this appeal because the

notice of appeal was not timely filed.       See Tex. R. App. P. 26.1.    Appellant

responded to our jurisdiction letter and stated that she “was not appealing

anything that happened back in November 2015.”

      On November 30, 2016, we sent a second jurisdiction letter to Appellant,

this time expressing our concern that we may not have jurisdiction over this

appeal because it does not appear to be from a final judgment or appealable

interlocutory order. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.

2001) (explaining that “the general rule, with a few mostly statutory exceptions, is

that an appeal may be taken only from a final judgment”). We stated that unless

Appellant or any party desiring to continue the appeal filed a response showing

grounds for continuing the appeal by December 12, 2016, the appeal could be

dismissed for want of jurisdiction. See Tex. R. App. P. 42.3(a), 44.3. Appellant

did not respond to our second jurisdiction letter. Accordingly, we dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).



                                                    PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: January 5, 2017




                                         2